Bigelow, C. J.
The ruling was sufficiently favorable to the defendant. The jury, acting in accordance with the instruction, must have found that the wagon was of sufficient value to pay the preexisting debt of the defendant, exclusive of the sum due for necessaries, in addition to the sum which was paid to him in cash. Such a payment, having been made when the defendant was insolvent and knew himself to be so, was clearly a preference, within the meaning of the statute, Gen. Sts. c. 118, § 87, and avoided the discharge. It was none the less so because the defendant received a sum of money equivalent to the estimated x alue of the wagon over the debt which was paid by the transfer of the wagon to his creditor. Nor was proof of the actual or *126market value of the wagon material. As it was of sufficient value to pay the debt, in addition to the sum which the defendant received in money, it operated as a preference, because it was an appropriation of property by an insolvent person to the payment of a debt, to the exclusion of his other creditors. No objection founded on the pleadings can avail the defendant, be cause it does not appear that any such point was taken at the trial. Exceptions overruled.